413 F.2d 547
UNITED STATES of America, Plaintiff-Appellee,v.Lester Alvin YOUPEE, Jr., Defendant-Appellant.
No. 23824.
United States Court of Appeals Ninth Circuit.
Aug. 11, 1969.

Ward Swanser (argued), Billings, Mont., for appellant.
Otis L. Packwood (argued), Asst. U.S. Atty., Moody Brickett, U.S. Atty., Clifford E. Schleusner, Asst. U.S. Atty., Butte, Mont., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and POWELL, District judge.
PER CURIAM:


1
We think in this case too much possibility of a conflict between two defendants did develop on the eve of trial to continue to permit one court-appointed lawyer to represent both defendants.


2
Therefore, the judgment is reversed.